             Case 3:18-cr-00465-MMC Document 192 Filed 06/24/21 Page 1 of 3




 1 JACK P. DICANIO (SBN 138782)
   Jack.DiCanio@skadden.com
 2 MICHELLE KAO (SBN 322758)
   Michelle.Kao@skadden.com
 3 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue
 4 Palo Alto, California 94301
   Telephone: (650) 470-4500
 5 Facsimile:     (650) 470-4570

 6 MATTHEW E. SLOAN (SBN 165165)
   Matthew.Sloan@skadden.com
 7 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   300 South Grand Avenue, Suite 3400
 8 Los Angeles, California 90071-3144
   Telephone: (213) 687-5000
 9 Facsimile:    (213) 687-5600

10 Attorneys for Defendant
   FUJIAN JINHUA INTEGRATED CIRCUIT CO., LTD.
11

12                                  UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14                                      SAN FRANCISCO DIVISION

15    UNITED STATES OF AMERICA,                           CASE NO.: 3:18-cr-00465-MMC

16                                 Plaintiff,             JOINT STIPULATION TO EXTEND
                                                          BRIEFING SCHEDULE FOR THIRD-
17                   v.                                   PARTY MICRON TECHNOLOGY,
                                                          INC’S MOTION TO MODIFY AND
18    UNITED MICROELECTRONICS                             QUASH (Dkt. 187); [PROPOSED]
      CORPORATION et al.,                                 ORDER
19
                                   Defendants.            Judge: The Honorable Maxine M. Chesney
20                                                        Hearing Date: July 21, 2021
                                                          Time: 2:15 p.m.
21                                                        Trial Date: February 14, 2022

22
                                            JOINT STIPULATION
23
            Defendant Fujian Jinhua Integrated Circuit Co., Ltd. (“Jinhua”) and third-party Micron
24
     Technology, Inc. (“Micron”), by and through their undersigned counsel, stipulate to the following and
25
     respectfully request the Court to enter an order regarding the following proposed briefing and hearing
26
     schedule for Micron’s Motion to Modify and Quash (Dkt. 187):
27

28
     JOINT STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      1
              Case 3:18-cr-00465-MMC Document 192 Filed 06/24/21 Page 2 of 3




 1          WHEREAS, on June 21, 2021, Micron filed its Motion to Modify and Quash (“Motion”) (Dkt.

 2 187);

 3          WHEREAS, pursuant to Criminal Local Rule 47-2(d), Jinhua’s deadline to oppose or otherwise

 4 respond to the Motion would be June 28, 2021;

 5          WHEREAS, the parties have agreed to extend Jinhua’s deadline to file its opposition or otherwise

 6 respond to Micron’s Motion from June 28, 2021 to July 2, 2021, and have further agreed to extend

 7 Micron’s deadline to file a reply brief in support of its Motion to July 12, 2021;

 8          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

 9 undersigned counsel for Jinhua and Micron, as follows:

10          1.      That the deadline for Jinhua to file any opposition to Micron’s Motion be extended to July

11 2, 2021;

12          2.      That the deadline for Micron to file any reply brief in support of its Motion be extended to

13 July 12, 2021; and

14          3.      Nothing herein shall be deemed to constitute a waiver of any rights, claims, defenses,

15 motions, or objections that a party may have or make with respect to the claims set forth in this action.

16          WHEREFORE, Jinhua and Micron respectfully request that the Court enter this Stipulation and

17 the [Proposed] Order below setting an extended briefing schedule.

18          SO STIPULATED AND AGREED.

19    Dated: June 24, 2021                                Respectfully Submitted,

20                                                        /s/ Matthew E. Sloan
                                                          JACK P. DICANIO
21                                                        MATTHEW E. SLOAN
                                                          Attorney for Defendant
22
                                                          Fujian Jinhua Integrated Circuit Co. Ltd.
23
      In compliance with Local Civil Rule
24    5-1(i)(3), I, Matthew E. Sloan, attest               /s/ Neal J. Stephens
      that Neal J. Stephens has concurred in              NEAL J. STEPHENS
25    this filing.                                        Counsel for Third-Party
                                                          Micron Technology, Inc.
26

27

28
     JOINT STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      2
             Case 3:18-cr-00465-MMC Document 192 Filed 06/24/21 Page 3 of 3




 1                                            [PROPOSED] ORDER

 2          Good cause appearing, as set forth in defendant Fujian Integrated Circuit Co., Ltd’s (“Jinhua”) and
 3 third-party Micron Technology, Inc.’s (“Micron”) Joint Stipulation, the Court hereby sets the following

 4 extended briefing schedule for Micron’s Motion to Modify and to Quash (“Motion”) (Dkt. 187):

 5                                          Event                                               Date
      Jinhua’s deadline to oppose or otherwise respond to Micron’s Motion                   July 2, 2021
 6
      Micron’s deadline to file reply in support of its Motion                             July 12, 2021
 7          IT IS SO ORDERED.
 8 Dated:

 9                                                                  MAXINE M. CHESNEY
                                                                United States Senior District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      3
